                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         HO,
                                  10                                                        Case No. 19-cv-02095-RS
                                                        Plaintiff,
                                  11
                                                  v.                                        ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                         WIRUM,
                                  13
                                                        Defendant.
                                  14

                                  15           Pursuant to the initial scheduling order for this bankruptcy appeal (Dkt. 2), Appellant’s

                                  16   principal brief was due thirty days after docketing of notice that the record below had been

                                  17   transmitted or been made available electronically on this Court’s docket. The bankruptcy record

                                  18   appeared on the docket for this case on July 18, 2019, yet Appellant Ho has yet to file a principal

                                  19   brief for this appeal. If Ms. Ho does not file a principal brief or file a declaration showing good

                                  20   cause why this appeal should not be dismissed for failure to prosecute within 10 days of this order,

                                  21   this Court may dismiss the appeal without further notice.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: September 9, 2019

                                  26                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  27                                                    United States District Judge
                                  28
